UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                  February 3, 2006

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 04-2652

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 03 CR 920-1
COSME MALDONADO-CERNA,
    Defendant-Appellant.                      Ronald A. Guzmán,
                                              Judge.

                                     ORDER

       Cosme Maldonado-Cerna was sentenced to 77 months in prison for illegal
reentry of the United States as an aggravated felon, see 8 U.S.C. § 1326(a), (b)(2).
He appealed, arguing that the district court plainly erred by sentencing him under
the formerly mandatory regime. See United States v. Booker, 543 U.S. 220 (2005);
United States v. Paladino, 401 F.3d 471, 481 (7th Cir. 2005). We remanded to ask
whether the judge would have imposed a lesser sentence had he known that the
guidelines were advisory, see Paladino, 401 F.3d at 483–84. He answered that he
would. Consequently, we VACATE Maldonado-Cerna’s sentence and REMAND for
resentencing.